UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5245 Dreyfus Strategic Municipals, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipals, Inc. June 30, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments151.4% Rate (%) Date Amount ($) Value ($) Alabama1.2% Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 4,520,000 4,554,262 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 2,000,000 2,010,160 Alaska1.7% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 12,190,000 9,217,712 Arizona4.5% Arizona Housing Finance Authority, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.55 12/1/41 1,605,000 1,666,632 Barclays Capital Municipal Trust Receipts (Series 21 W) Recourse (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 17,207,871 a,b 18,887,653 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,410,000 2,953,537 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 500,000 551,325 California17.7% Alameda Corridor Transportation Authority, Senior Lien Revenue 5.00 10/1/20 1,730,000 2,051,157 Barclays Capital Municipal Trust Receipts (Series 80 W) Recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.00 5/15/31 5,247,500 a,b 5,910,496 California, GO (Various Purpose) 5.75 4/1/31 10,800,000 12,710,304 California, GO (Various Purpose) 6.50 4/1/33 10,000,000 12,205,400 California, GO (Various Purpose) 6.00 11/1/35 7,500,000 9,063,750 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 2,090,000 2,330,350 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 2,000,000 2,150,760 JPMorgan Chase Putters/Drivers Trust (Series 3851) Non-recourse (California Educational Facilities Authority, Revenue (University of Southern California)) 5.25 10/1/16 10,100,000 a,b 11,440,371 JPMorgan Chase Putters/Drivers Trust (Series 4361) Non-recourse (Los Angeles Department of Water and Power, Water System Revenue) 5.00 7/1/20 5,000,000 a,b 5,521,400 RIB Floater Trust (Barclays Bank PLC) (Series 23 U) Recourse (The Regents of the University of California, General Revenue) 5.00 5/15/38 10,000,000 a,b 11,204,300 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 6,250,000 7,182,500 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 2,000,000 2,315,380 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 5.00 8/1/23 1,000,000 1,139,630 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 7,300,000 5,936,798 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 3,500,000 4,155,060 Colorado5.3% Beacon Point Metropolitan District, GO 6.25 12/1/35 2,000,000 2,009,000 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 3,500,000 4,059,405 JPMorgan Chase Putters/Drivers Trust (Series 4386) Non-recourse (Board of Governors of the Colorado State University, System Enterprise Revenue) 5.00 3/1/20 7,500,000 a,b 8,232,150 RIB Floater Trust (Barclays Bank PLC) (Series 25 U-1) Recourse (Colorado Springs, Utilities System Improvement Revenue) 5.00 11/15/43 9,750,000 a,b 10,863,791 Southlands Metropolitan District Number 1, GO (Prerefunded) 7.13 12/1/14 2,000,000 c 2,058,720 The Plaza Metropolitan District Number 1, Revenue 5.00 12/1/17 1,170,000 1,241,663 District of Columbia4.2% RIB Floater Trust (Barclays Bank PLC) (Series 15 U) Recourse (District of Columbia, Income Tax Secured Revenue) 5.00 12/1/35 19,997,609 a,b 22,580,209 Florida5.7% Clearwater, Water and Sewer Revenue 5.25 12/1/39 5,000,000 5,429,700 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 8,000,000 9,678,080 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 6,000,000 7,289,340 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 6.00 8/1/45 6,500,000 6,999,395 Village Community Development District Number 10, Special Assessment Revenue 6.00 5/1/44 1,000,000 1,058,450 Georgia6.4% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 6,000,000 7,272,900 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 4,000,000 4,375,520 Brooks County Development Authority, Senior Health and Housing Facilities Revenue (Presbyterian Home, Quitman, Inc.) (Collateralized; GNMA) 5.70 1/20/39 4,445,000 4,585,951 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) 5.63 6/15/38 6,000,000 6,736,500 RIB Floater Trust (Barclays Bank PLC) (Series 20 U) Recourse (Private Colleges and Universities Authority, Revenue (Emory University)) 5.00 10/1/43 10,000,000 a,b 11,197,300 Hawaii.9% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.75 7/1/40 4,415,000 4,838,487 Idaho.9% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 5,007,950 Illinois5.6% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/24 5,550,000 6,194,022 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 5,000,000 5,624,000 Chicago, GO 5.00 1/1/24 2,500,000 2,720,625 JPMorgan Chase Putters/Drivers Trust (Series 4360) Non-recourse (Greater Chicago Metropolitan Water Reclamation District, GO Capital Improvement Bonds) 5.00 12/1/19 7,500,000 a,b 8,345,850 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 5,050,000 6,016,217 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 1,000,000 1,086,350 Indiana.3% Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,434,846 Iowa1.8% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 7,375,000 7,749,355 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 2,000,000 1,804,740 Kentucky.5% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) (Prerefunded) 6.13 2/1/18 2,300,000 c 2,732,492 Louisiana1.7% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 2,979,000 d 1,102,826 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 7,000,000 7,811,720 Maine.6% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 3,000,000 3,486,600 Maryland1.9% JPMorgan Chase Putters/Drivers Trust (Series 4422) Non-recourse (Mayor and City Council of Baltimore, Project Revenue (Water Projects)) 5.00 7/1/21 9,000,000 a,b 10,060,200 Massachusetts11.0% Barclays Capital Municipal Trust Receipts (Series 15 W) Recourse (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 13,110,000 a,b 14,610,046 JPMorgan Chase Putters/Drivers Trust (Series 3840) Non-recourse (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) 5.25 2/1/34 10,000,000 a,b 11,629,600 JPMorgan Chase Putters/Drivers Trust (Series 3898) Non-recourse (Massachusetts, Consolidated Loan) 5.00 4/1/19 8,600,000 a,b 10,065,096 JPMorgan Chase Putters/Drivers Trust (Series 4420) Non-recourse (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 5/15/21 10,000,000 a,b 11,171,900 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 5,000,000 5,411,950 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,650,000 6,574,170 Michigan7.9% Charyl Stockwell Academy, COP 5.90 10/1/35 2,580,000 2,514,520 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 2,500,000 2,721,775 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 5,700,000 6,255,750 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 3,000,000 2,974,560 Detroit, Water Supply System Senior Lien Revenue 5.25 7/1/41 2,000,000 1,991,980 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,930,000 3,042,219 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,568,100 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 6,470,000 6,470,000 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) (Prerefunded) 8.25 9/1/18 5,500,000 c 7,133,280 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 3,435,000 3,468,354 Minnesota1.9% Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 12/1/38 244,598 253,005 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 389,455 393,190 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 5,000,000 5,872,000 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.15 11/15/20 3,310,000 3,431,345 Mississippi2.8% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 9,310,000 9,315,493 Mississippi Development Bank, Special Obligation Revenue (Magnolia Regional Health Center Project) 6.50 10/1/31 5,000,000 5,695,450 Missouri.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Independence, Crackerneck Creek Project) 5.00 3/1/28 2,000,000 2,031,720 New Jersey3.0% New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.25 9/15/29 2,000,000 2,077,980 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 2,500,000 2,850,325 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 5,000,000 5,443,200 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 2,000,000 1,760,340 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 5,500,000 4,121,590 New Mexico2.6% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 7,000,000 7,737,310 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 415,000 423,366 New York8.3% Barclays Capital Municipal Trust Receipts (Series 7 B) Recourse (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.50 11/1/27 5,000,000 a,b 5,946,200 Barclays Capital Municipal Trust Receipts (Series 29 W) Recourse (New York City Municipal Water Finance Authority, Water and Sewer System General Resolution Revenue) 5.00 6/15/39 20,000,000 a,b 22,088,800 JPMorgan Chase Putters/Drivers Trust (Series 3857) Non-recourse (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.25 11/1/18 5,000,000 a,b 5,924,700 New York City Educational Construction Fund, Revenue 6.50 4/1/27 4,490,000 5,635,893 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 5,000,000 6,052,500 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 3,000,000 3,036,810 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,298,820 Ohio7.9% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,850,000 4,206,202 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/29 3,955,000 e 2,240,389 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/31 3,955,000 e 2,031,960 JPMorgan Chase Putters/Drivers Trust (Series 4367) Non-recourse (Hamilton County, Sewer System Improvement Revenue (The Metropolitan Sewer District of Greater Cincinnati)) 5.00 6/1/33 17,000,000 a,b 19,168,860 Muskingum County, Hospital Facilities Revenue (Genesis HealthCare System Obligated Group Project) 5.00 2/15/22 4,590,000 4,898,218 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 1,900,000 2,147,000 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 3,000,000 b 2,723,010 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 5,000,000 5,024,500 Oregon.7% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 3,300,000 3,599,376 Pennsylvania1.4% JPMorgan Chase Putters/Drivers Trust (Series 3916) Non-recourse (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 3,000,000 a,b 3,254,010 Philadelphia, GO 6.50 8/1/41 3,550,000 4,111,184 Rhode Island1.1% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Corp.) 7.00 5/15/39 5,000,000 5,748,800 South Carolina7.2% Barclays Capital Municipal Trust Receipts (Series 42 W) Recourse (Columbia, Waterworks and Sewer System Revenue) 5.00 2/1/40 10,000,000 a,b 11,260,600 JPMorgan Chase Putters/Drivers Trust (Series 4379) Non-recourse (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) 5.13 6/1/37 15,000,000 a,b 16,336,200 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.50 1/1/38 10,000,000 11,272,400 Tennessee4.6% Barclays Capital Municipal Trust Receipts (Series 25 W) Recourse (Rutherford County Health and Educational Facilities Board, Revenue (Ascension Health Senior Credit Group)) 5.00 11/15/40 10,000,000 a,b 10,787,200 JPMorgan Chase Putters/Drivers Trust (Series 4416) Non-recourse (Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue) 5.00 7/1/21 5,000,000 a,b 5,626,300 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 7,000,000 8,018,150 Texas13.1% Barclays Capital Municipal Trust Receipts (Series 28 W) Recourse (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) 5.00 8/15/40 8,507,701 a,b 9,590,471 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 2,500,000 2,800,150 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.25 12/1/48 10,000,000 11,074,300 Gulf Coast Industrial Development Authority, SWDR (CITGO Petroleum Corporation Project) 4.88 5/1/25 1,000,000 1,023,610 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.25 12/1/18 2,000,000 c 2,533,560 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.13 7/15/17 1,750,000 1,751,872 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Corp.) 6.00 11/15/36 5,000,000 5,861,350 JPMorgan Chase Putters/Drivers Trust (Series 4356) Non-recourse (San Antonio, Electric and Gas Systems Junior Lien Revenue) 5.00 2/1/21 16,750,000 a,b 18,396,860 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 10,300,000 11,561,338 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,500,000 6,075,520 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 13.46 7/2/24 400,000 f 425,104 Vermont.4% Burlington, Airport Revenue 3.50 7/1/18 1,980,000 1,990,672 Virginia2.5% Barclays Capital Municipal Trust Receipts (Series 17 W) Recourse (Virginia Small Business Financing Authority, Health Care Facilities Revenue (Sentara Healthcare)) 5.00 11/1/40 10,000,000 a,b 10,744,200 Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 2,500,000 2,486,075 Washington4.9% Barclays Capital Municipal Trust Receipts (Series 27 B) Recourse (King County, Sewer Revenue) 5.00 1/1/29 3,998,716 a,b 4,522,216 Barclays Capital Municipal Trust Receipts (Series 66 W) Recourse (King County, Limited Tax GO (Payable from Sewer Revenues)) 5.13 1/1/33 10,000,000 a,b 11,258,800 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 5,975,000 c 7,207,702 Washington Higher Education Facilities Authority, Revenue (Seattle University Project) (Insured; AMBAC) 5.25 11/1/37 3,000,000 3,309,450 West Virginia.4% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 2,000,000 2,044,140 Wyoming1.1% Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/33 2,360,000 2,619,907 Wyoming Municipal Power Agency, Power Supply System Revenue 5.38 1/1/42 2,750,000 3,039,383 U.S. Related7.3% Guam, LOR (Section 30) 5.75 12/1/34 2,000,000 2,184,720 Guam Housing Corporation, SFMR (Guaranteed Mortgage-Backed Securities Program) (Collateralized; FHLMC) 5.75 9/1/31 965,000 1,079,044 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 2,075,680 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 4,660,000 3,129,423 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 2,000,000 1,404,940 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/37 2,500,000 1,910,875 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,610,000 1,178,681 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 6,500,000 4,758,650 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 2,390,000 1,816,328 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/20 1,785,000 790,523 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,500,000 1,108,150 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 5,840,000 2,588,872 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/38 5,000,000 3,925,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 1,954,450 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,000,000 9,154,860 Total Long-Term Municipal Investments (cost $754,582,256) Short-Term Municipal Coupon Maturity Principal Investments.7% Rate (%) Date Amount ($) Value ($) Massachusetts.2% Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.03 7/1/14 1,000,000 g 1,000,000 New York.2% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.04 7/1/14 1,000,000 g 1,000,000 Pennsylvania.3% Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; JPMorgan Chase Bank) 0.02 7/1/14 1,500,000 g 1,500,000 Total Short-Term Municipal Investments (cost $3,500,000) Total Investments (cost $758,082,256) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a Collateral for floating rate borrowings. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2014, these securities were valued at $329,348,789 or 61.4% of net assets applicable to Common Shareholders. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Non-income producingsecurity in default. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Inverse floater securitythe interest rate is subject to change periodically. Rate shown is the interest rate in effect at June 30, 2014. g Variable rate demand note - rate shown is the interest rate in effect at June 30, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2014, net unrealized appreciation on investments was $58,085,607 of which $72,393,361 related to appreciated investment securities and $14,307,754 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 816,167,863 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipals, Inc. By: /s/ Bradley J.
